UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ELIZABETH GRANT; GRACE GRANT,

                           Plaintiffs,
                                                           19-CV-3970 (CM)
                     -against-
                                                           TRANSFER ORDER
ASPCA; NYPD; DA BROWN; ADA CAFFER;
MAYA, DEPUTY; ARUBEN SOBAN,

                           Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiffs Elizabeth and Grace Grant bring this action pro se. Plaintiff Elizabeth Grant is

currently detained in the Rose M. Singer Center on Rikers Island. Plaintiff Grace Grant resides in

East Elmhurst, where the events giving rise to their claims occurred. According to the

attachments to Plaintiffs’ complaint, pending in Queens County Criminal Court, is a criminal

matter stemming from these events. Plaintiffs sue the ASPCA, the NYPD, District Attorney (DA)

Brown, Assistant District Attorney (ADA) Cafferi, Maya, and Aruben Soban. For the following

reasons, the Court transfers this action to the United States District Court for the Eastern District

of New York.

                                           DISCUSSION

       Under the general venue provision, a federal civil action may be brought in:

       (1) a judicial district in which any defendant resides, if all defendants are residents
       of the State in which the district is located; (2) a judicial district in which a
       substantial part of the events or omissions giving rise to the claim
       occurred . . . ; or (3) if there is no district in which an action may otherwise be
       brought as provided in this section, any judicial district in which any defendant is
       subject to the court’s personal jurisdiction with respect to such action.

28 U.S.C. § 1391(b). For venue purposes, a “natural person” resides in the district where the

person is domiciled. § 1391(c)(1). And an entity that is not a person, “whether or not
incorporated, shall be deemed to reside, if a defendant, in any judicial district in which such

defendant is subject to the court’s personal jurisdiction with respect to the civil action in

question.” § 1391(c)(2).

       Plaintiffs sue DA Brown, the District Attorney of Queens County, and ADA Cafferi, an

assistant in that office. They also sue the ASPCA, which is headquartered in Manhattan, and the

New York City Police Department, which is an agency of the City of New York. Plaintiff does

not allege where the individual defendants reside. Plaintiffs allege that the events that are the

basis of their claims occurred in East Elmhurst, New York, in Queens County, which is located in

the Eastern District of New York. See § 112(c). And the City of New York resides in this judicial

district as well as in the Eastern District of New York. See 28 U.S.C. § 112(b), (c). Thus, while

this Court appears to be an appropriate venue for this action, it is clear that the United States

District Court for the Eastern District of New York is a proper venue for this action. See

§§ 112(c), 1391(b)(2).

       Even if venue is proper here, the Court may transfer claims “[f]or the convenience of the

parties and witnesses, in the interest of justice.” 28 U.S.C. § 1404(a). “District courts have broad

discretion in making determinations of convenience under Section 1404(a) and notions of

convenience and fairness are considered on a case-by-case basis.” D.H. Blair & Co. v.

Gottdiener, 462 F.3d 95, 106 (2d Cir. 2006). Moreover, courts may transfer cases on their own

initiative. See Cento v. Pearl Arts & Craft Supply Inc., No. 03-CV-2424 (LAK), 2003 WL

1960595, at *1 (S.D.N.Y. Apr. 24, 2003) (“Courts have an independent institutional concern to

see to it that the burdens of litigation that is unrelated to the forum that a party chooses are not

imposed unreasonably on jurors and judges who have enough to do in determining cases that are

appropriately before them. The power of district courts to transfer cases under Section 1404(a)



                                                   2
sua sponte therefore is well established.”); see also Lead Indus. Ass’n. Inc. v. OSHA, 610 F.2d

70, 79 n.17 (2d Cir. 1979) (noting that the “broad language of 28 U.S.C. § 1404(a) would seem

to permit a court to order transfer sua sponte”).

        In determining whether transfer is appropriate, courts consider the following factors:

(1) the convenience of witnesses; (2) the convenience of the parties; (3) the locus of operative

facts; (4) the availability of process to compel the attendance of the unwilling witnesses; (5) the

location of relevant documents and the relative ease of access to sources of proof; (6) the relative

means of the parties; (7) the forum’s familiarity with the governing law; (8) the weight accorded

to the plaintiff’s choice of forum; (9) trial efficiency; and (10) the interest of justice, based on the

totality of circumstances. Keitt v. N.Y. City, 882 F. Supp. 2d 412, 458-59 (S.D.N.Y. 2011); see

also N.Y. Marine and Gen. Ins. Co. v. LaFarge No. Am., Inc., 599 F.3d 102, 112 (2d Cir. 2010)

(setting forth similar factors).

        Under § 1404(a), transfer appears to be appropriate in this case. The alleged underlying

events occurred in Queens County, in the Eastern District of New York, where a related criminal

proceeding is pending. In addition, it is likely that relevant documents and witnesses are located

in that judicial district. Based on the totality of the circumstances, the Court concludes that it is

in the interest of justice to transfer this action to the United States District Court for the Eastern

District of New York. See § 1404(a).

                                           CONCLUSION

        The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket. The Clerk of Court is further directed to

transfer this action to the United States District Court for the Eastern District of New York.

Whether Plaintiffs should be permitted to proceed further without prepayment of fees is a



                                                    3
determination to be made by the transferee court. A summons shall not issue from this Court.

This order closes this case.

         The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

         The Court certifies, under 28 U.S.C. § 1915(a)(3), that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     June 18, 2019
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 4
